Citation Nr: 0203340	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  93-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for malaria residuals.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of back trauma with low back syndrome and arthritic 
changes.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of cervical spine (neck) trauma with radiculopathy 
and history of herniated nucleus pulposus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 until November 
1945.  These matters comes before the Board of Veterans' 
Appeals (BVA or Board) from June 1995 and March 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Wichita, Kansas, which denied the 
benefits sought on appeal.

The issues of whether new and material evidence has been 
submitted to reopen  claims of entitlement to service 
connection for residuals of back trauma with low back 
syndrome and arthritic changes, residuals of cervical spine 
(neck) trauma with radiculopathy and history of herniated 
nucleus pulposus, and for a right knee condition are 
addressed in the REMAND, following the ORDER in this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The competent medical evidence does not show the veteran 
to have a present diagnosis of malaria or malaria residuals, 
and available records from the Surgeon General of the Army do 
not document hospitalization for malaria during active 
service.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

The issue of entitlement to service connection for malaria 
(now characterized as malaria residuals) was first considered 
by the RO in a June 1995 rating decision.  At that time, the 
RO denied the veteran's claim of service connection.  The 
veteran disagreed with that decision and initiated this 
appeal.  During the course of this appeal, the claims file 
has been before the Board on two separate occasions.  In June 
1997, a remand was ordered to clarify whether the veteran 
desired a hearing before a member of the Board.  In April 
1998, the Board issued another remand instructing the RO to 
search for the results of CBC and malaria prep tests 
undertaken in June 1996.  

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which were not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and supplemental statements of the case issued in 
August 1996, October 1997 and November 2001. 

As noted previously, this case has twice been remanded by the 
Board due to procedural deficiencies.  In June 1997, a remand 
was ordered to clarify an ambiguity regarding the veteran's 
desire to have a hearing before a member of the Board.  In 
correspondence received by the RO in September 1997, the 
veteran clearly stated that he did not desire such a hearing.  

The second remand, in April 1998, instructed the RO to search 
for reports of laboratory tests undertaken in conjunction 
with a comprehensive VA examination performed in June 1996.  
It appears that such laboratory results have since been 
associated with the claims file.  In further regard to 
laboratory testing, the Board observes that both the 
veteran's accredited representative, as evidenced by the 
March 2002 appellant's brief, and the RO, as evidenced by the 
November 2001 supplemental statement of the case, believed 
that the Board's remand instructions necessitated a 
comparison between current laboratory results and those taken 
in 1964.  It was noted that the 1964 results could not be 
located.  However, a perusal of the April 1998 BVA remand 
does not reveal any instructions to compare current 
laboratory results to tests taken in 1964, or to tests taken 
at any other point in time.  Furthermore, the inability to 
locate the 1964 test results does not prejudice the veteran's 
claim, as this missing evidence would not aid the veteran in 
establishing the existence of a present disability, a 
threshold requirement of a service connection claim.   

In further considering the VCAA, the Board observes that the 
veteran was afforded VA examinations in June 1996 and 
December 1998 in connection with his claim.  Moreover, the 
evidence associated with the claims file includes Surgeon 
General reports dated 1944 through 1945, and VA outpatient 
treatment reports dated from July 1981 through August 1991.  
It is noted that the Surgeon General reports serve as a 
substitute for traditional service medical records, which in 
this case appear to have been destroyed.  Evidence of record 
indicates that attempts were made to obtain these documents, 
but that a records search proved unsuccessful.  Also of 
record are private treatment reports dated January 1994 
through April 1995 from Freeman Hospitals and Health System.  
While the veteran identified several physicians who had 
treated him for malaria residuals following service, he did 
not provide any such medical records corroborating such 
treatment, despite repeated requests to furnish relevant 
documentation.  The veteran noted that one of his private 
physicians died several years ago.  

The claims file also contains a lay statement dated July 
1992, written by a friend of the veteran.  Finally, 
transcripts of the veteran's hearings before the RO in May 
1996 and October 1996 are associated with the claims file.  
Based on the foregoing, the Board finds that the requirements 
under the VCAA (as pertains to this case) have been satisfied 
and that this case is ready for further appellate review on 
the merits.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Factual background

Service medical records

A review of the claims file appears to indicate that the 
veteran's service medical records were destroyed in a fire at 
the National Personnel Records Center in 1973.  
In lieu of such documents, Surgeon General reports compiled 
based on hospital admission cards have been associated with 
the claims file.  These records date from 1944 through 1945, 
and show no complaints of, or treatment for, malaria.  

VA outpatient treatment reports

Treatment reports dated August 1990 reflect complaints of 
chills and fever.  The veteran subjectively reported that 
these symptoms were similar to those he experienced while 
suffering from malaria in service.  He further stated that he 
had a similar episode of chills and fever the previous month.  
The examination was unremarkable.  It was noted that a smear 
of the veteran's red cells was going to be examined to detect 
the presence of malaria.  Further reports did not indicate 
that any evidence of active malaria parasites were found.  

VA examinations

Upon examination in June 1996, the veteran was diagnosed with 
status post malaria.  The report of examination did not note 
any current symptomatology pertaining to malaria residuals.  
Various diagnostic tests, including CBC, urinalysis and 
malaria prep were ordered.  There was no indication in the 
file that such tests revealed the presence of active malaria 
parasites.  

The veteran was again examined by VA with respect to his 
malaria claim in December 1998.  The veteran stated that he 
contracted malaria while in Europe during the 1940s.  He 
further reported that he was treated with quinine in a field 
hospital, where he remained for 10 days.  The veteran stated 
that after service he had a relapse, and was treated by a 
private physician.  The veteran reported that another attack 
occurred in 1996, and that he went to the VA Medical Center 
in Fayetteville.  He received no treatment at that time.  
Upon examination in December 1998, laboratory tests revealed 
no current malaria parasites.  The examiner stated that no 
malaria was present at that time.  

Private medical records

Treatment records dated January 1994 through April 1995 from 
Freeman Hospitals and Health System are associated with the 
claims file, along with a February 1995 report that included 
CBC test results, but this appears to have been ordered in 
connection with treatment for a gastrointestinal condition, 
and not for malaria.  There is no evidence of treatment for, 
or a diagnosis of, malaria residuals.  

Lay statement

The claims file contains a July 1992 letter written by a 
friend of the veteran.  This letter stated that the veteran 
contracted malaria during service.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, at 346.
Here, the medical evidence of record fails to establish a 
present diagnosis of active malaria parasites.  At the 
veteran's most recent VA examination in December 1998, the 
examiner concluded that the veteran did not currently have 
malaria.  Given this finding, and given the absence of 
medical evidence to the contrary, an award of service 
connection is not justified in this case.  The Board finds 
support for this conclusion in a decision of the United 
States Court of Appeals for Veterans Claims (Court), which 
interpreted the requirement of current disability thus: 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  See 38 U.S.C. § 1110.  In 
the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In summary, inasmuch as the veteran has no current diagnosis 
of malaria, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
Accordingly, the veteran's claim of service connection for 
malaria residuals fails.  The benefit sought on appeal is 
denied.


ORDER

Service connection for malaria residuals is denied.

REMAND

A review of the record reveals that in a March 2001 rating 
decision, the RO rejected the veteran's request to reopen 
claims of entitlement to service connection for residuals of 
back trauma with low back syndrome and arthritic changes, 
residuals of cervical spine (neck) trauma with radiculopathy 
and history of herniated nucleus pulposus, and for a right 
knee condition, on the basis that new and material evidence 
had been presented.  In December 2001, the veteran sent a 
letter to the RO that can fairly be construed as a notice of 
disagreement with the March 2001 rating determination.  The 
evidence of record does not reflect that a statement of the 
case (SOC) has been issued in response to the veteran's 
notice of disagreement, pursuant to 38 C.F.R. § 19.26 (2001).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the issues of whether new and material evidence 
sufficient to reopen claims of entitlement to service 
connection for residuals of back trauma with low back 
syndrome and arthritic changes, residuals of cervical spine 
(neck) trauma with radiculopathy and history of herniated 
nucleus pulposus, and for a right knee condition, are hereby 
REMANDED to the RO for the following action:

The RO should take appropriate action, 
including issuance of a SOC, on the 
appeal initiated by the veteran from the 
March 2001 rating decision, which held 
that the veteran had not submitted new 
and material evidence to reopen claims of 
entitlement to service connection for 
residuals of back trauma with low back 
syndrome and arthritic changes, residuals 
of cervical spine (neck) trauma with 
radiculopathy and history of herniated 
nucleus pulposus, and for a right knee 
condition.  The veteran and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if the veteran wishes to complete an 
appeal from those determinations.

The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, 

either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

